Citation Nr: 9931985	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-23 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1991 to 
June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) in which the veteran was denied service 
connection for a low back disability.  

This case was remanded in October 1996 for the RO to obtain 
records of treatment that were not part of the claims file 
and for a VA orthopedic examination to definitively determine 
the nature and severity of any lower back disability.  The 
veteran did not respond to the RO's October 1996 letter that 
requested the dates, name, and addresses of all medical care 
providers who had treated him for a low back disorder, and he 
failed to report for the scheduled VA examination.  This case 
is now before the Board for final appellate review.  


FINDING OF FACT

The claim of entitlement to service connection for low back 
disability is plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran underwent annual examinations while in the 
reserves prior to 1991.  Five years of medical examination 
reports show that his spine and other musculoskeletal system 
were normal, and the veteran denied a history of recurrent 
back pain.  

The veteran was called up from reserve status to active duty 
in Operation Desert Storm from January to June 1991.  In 
March 1991, the veteran was seen at the clinic three times 
with complaints of right calf pain.  The examiner noted that 
the veteran was working out and felt a pull to the right calf 
while running.  In April 1991, the veteran's chiropractor 
diagnosed discopathy, lumbosacral radiculitis, and disc 
degeneration.  The chiropractor stated that the veteran had 
radicular pain into the right leg down into the calf.  The 
veteran was seen the same day at the military clinic, and the 
assessment was right calf strain.   

In early May 1991, the veteran was seen for complaints of low 
back pain.  The objective finding was right leg pain, and the 
assessment was mechanical low back pain.  The May 1991 
referral note stated that the veteran complained of 
significant low back pain with radiation to the right leg 
down the calf.  X-ray films showed bone spurs on L4, L5, and 
S1.  A second examination in May 1991 revealed a history of 
pain that started in the right calf while the veteran was 
running but then got better.  The veteran's back pain was 
worse in the morning when he got up but then loosened up.  
The pain was intermittent, and the veteran had seen a 
chiropractor.  X-rays suggested mild arthritic changes 
(spurs).  The assessment was severe extensor dysfunction.  At 
the third examination in May 1991, the examiner noted a 
history of back injury in February 1991.  Although the 
veteran was stiff and sore, there was no radiculopathy.  The 
objective finding was tender low back muscles, and the 
assessment was fibromyositis.  The veteran was limited to 
light duty and prohibited from running.  The May 1991 
discharge examination report stated that the veteran's spine 
and other musculoskeletal system were normal, and marks and 
scars were the only defects and diagnoses noted.  Physical 
examination showed that low back pain was within normal 
limits.  The examiner noted that the veteran reported 
injuring his back while on active duty two month earlier.  On 
the discharge report of medical history, the veteran reported 
a history of recurrent back pain and denied any prior 
injuries.  

In June 1991, the physical therapist noted that the veteran 
was hypomobile but improving.  After active duty, the veteran 
returned to the reserves.  The veteran was seen at the clinic 
in August 1991 for complaints of low back pain.  The 
assessment was hypomobile lumbar strain.  

The veteran underwent a VA examination in October 1991.  The 
examiner stated that an injury occurred when the veteran was 
doing some pull-ups on a chin bar.  He let go to come down 
and, as he did so, one foot landed first with a jolt.  The 
veteran left that station and then began running, and then 
his back began hurting as well.  He had not had surgery on 
his hip or ankle.  A month later, as he was running, the 
veteran had pain in one of his calves but he did not remember 
which one.  The veteran took Motrin for this.  Thereafter, 
when he ran, he kept getting pain in one of his calves.  The 
examiner noted that the veteran went to a chiropractor that 
told him that his back was out of place and gave him some 
adjustment, and that helped.  The veteran could now run, 
although he still had an occasional twinge in his calf when 
he did so.  He went to a chiropractor regularly.  The veteran 
told the examiner that he did almost everything now and had 
no significant impairment of activities.  The subject denied 
any previous serious illness, injury, or operation and stated 
that his health was good.  The veteran worked as a police 
officer.  The impression was an essentially normal 
examination, possible chronic lumbosacral strain.  

The May 1992 examination report stated that the veteran's 
spine and other musculoskeletal system were normal, and no 
defects or diagnoses were noted.  

The veteran, with his representative, provided sworn 
testimony at a March 1993 hearing.  He testified that, prior 
to the 1991 injury in service, that he received annual 
physical examination in the reserves and on the job as a 
policeman and that he never before had a back problem.  
Transcript (March 1993), pages 1, 3.  In 1991, while 
preparing for  the Marine Corps physical drills, he let go 
from the pull-up bar and landed wrong.  From that moment on, 
he had ankle and back problems.  The veteran saw a 
chiropractor and the basic clinic therapist and began to feel 
better after six months.  Transcript (March 1993), pages 2-3.  
The veteran testified that he had to cut back on activities 
and wanted to be able to use the base clinic in the future 
for therapy or consultation if his back started hurting 
again.  He dropped the claim for service connection for a 
separate right ankle condition because his chiropractor 
believed that ankle pain represented the back pain "going 
down the leg."  Transcript (March 1993), pages 3-4.  

The March 1993 military examination report stated that his 
spine and other musculoskeletal system were normal.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  


Analysis

The veteran's claim for service connection for a low back 
disability is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

The veteran has been diagnosed with a current low back 
disability.  In October 1991, the VA examiner stated that his 
impression was possible chronic lumbosacral strain.  Although 
this post-service examination took place over 8 years ago, 
the Board notes that the record does not show that actual 
notice of the November 1996 VA examination was sent to the 
veteran at his correct address.  Therefore, for the limited 
purpose of well grounding this claim, the October 1991 
impression of possible chronic lumbosacral strain represents 
a diagnosis of current low back disability.  

The veteran presented evidence that a low back disability was 
noted during active service.  The record shows that the 
veteran incurred a low back disability while in service 
because there is no clear and unmistakable evidence 
demonstrating existence of a low back disability prior to 
service.  The veteran was presumed sound at enlistment 
because military examination reports for 5 years before 
active duty stated that the veteran's spine and 
musculoskeletal system were normal, and no low back disorders 
were noted.  In the reports of medical history and in sworn 
testimony, the veteran denied a history of recurrent back 
pain prior to service.  The chiropractic diagnosis in April 
1991 was discopathy, lumbosacral radiculitis, and disc 
degeneration.  In addition, the veteran was seen 3 times in 
May 1991 while on active duty for low back pain.  

The record shows a medical opinion of a nexus between the 
veteran's current disability and an in-service injury or 
disease.  The May 1991 and October 1991 examiners noted that 
the veteran's low back pain began after he fell from a pull-
up bar in February 1991.  In addition, the veteran presented 
competent lay evidence of continued symptomatology of a low 
back disability.  He noted recurrent back pain on his May 
1991 report of medical history and he reported the same to 
his chiropractor and to military examiners.  His sworn 
testimony at the March 1993 hearing reiterated the 
circumstances of the February 1991 pull-up bar incident and 
his back problems since that time.  

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it is not well grounded, 
this constitutes harmless error under the facts in this case.  
Meyer v. Brown, 9 Vet. App. 425, 431-432 (1996).  

ORDER

The claim of entitlement to service connection for low back 
disability is well grounded.  


REMAND

Once the veteran has established a well-grounded claim, the VA 
has a duty to assist the veteran in the development of facts 
pertinent to his claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In this case, the VA has a duty to assist the veteran 
in obtaining a VA examination and additional medical records.  

The veteran must receive a VA examination because the record 
did not show that actual notice of the November 1996 VA 
examination was sent to the veteran at his correct address.  
According to the representative's November 1999 written 
brief, the veteran did not report because he did not receive 
notice of the examination or of the consequences should he 
fail to report.  The burden is on the Secretary to 
demonstrate that notice was sent to appellant's "latest 
address of record," and, in addition, the Secretary must show 
that the appellant lacked "adequate reason" (see 38 C.F.R. § 
3.158(b) (1998)), or "good cause" (see 38 C.F.R. § 3.655 
(1998)), for failing to report for the scheduled examination.  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  

In addition, the veteran must receive a VA examination 
because the October 1991 VA examination report did not 
provide sufficient detail.  The impression of "Essentially 
normal examination, possible chronic lumbosacral strain" 
warrants additional development.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Where a diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (1999); see Green v. 
Derwinski, 1 Vet. App. 121 (1992).  

A physical examination schedule shows that the veteran was 
examined by a chiropractor 12 times from March to June 1991, 
and the April 1991 VA examiner noted that the veteran was 
seeing a chiropractor twice a week.  Nonetheless, the record 
included only the March 1991 report from the veteran's 
chiropractor.  Therefore, this case is also remanded to 
obtain the veteran's full medical records.  See 38 U.S.C.A. 
§ 5107(a).  This matter is remanded to the RO for further 
development as follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for low back disorders since 
1990.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
should be afforded a VA examination.  Any 
further indicated special studies should 
be conducted.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service low back conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification and etiology of any 
current low back disorder; b) whether any 
current low back disorder is related to 
an event in service.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for low back 
disability based on the entire evidence 
of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



 

